DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “The system claim 1”; this is grammatically incorrect and should recite “The system of claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in step (e) indicates that a single end-tidal concentration value is found for the entirety of the second number of breaths; it is not clear if this is some average value for all the breaths, or if the second number is only a single breath, or if step (e) should actually indicate that a concentration value is determined for each of the breaths in the second number of breaths. For the purposes of examination the claim will be treated as though calling for finding a plurality of concentration values, but correction is required. This issue is also found in claim 13.
Claim 5 calls for injection of oxygen into breaths delivered to the patient when “an oxygen proportion in the breaths delivered to the patient and measured by the gas composition sensor is under a predetermined threshold.”. Claim 1 only calls for the gas composition sensor to be configured to measure “a concentration of the blood-soluble metabolically inert gas”. Is the sensor configured to measure more than one component? If so, it should be defined as such. Still further, the claim calls for the gas mixer to “inject” oxygen; a mixer mixes the various gases received from their respective sources. It is not clear how it additionally “injects” oxygen or how that differs from merely mixing in some amount of oxygen from its source. Clarification is required.
Claim 7 calls for setting the first number of breaths to have a total duration less than a particular amount of time; the claims do not call for the breaths to have any individual durations that are measured and/or predetermined by a ventilator, such that it appears this claim is missing an integral input of data relating to the user’s breath durations. Still further, it is unclear where an “average time of blood recirculation” comes from – is this a population average? Or an average of times as measured upon the current user during previous monitoring? Again, the claim appears to be missing an integral input of data. Additionally, , it is unclear how this setting of a number of breaths to have an upper duration limit relates to the requirement that step (b) be repeated until a time duration elapses and/or exhaled concentrations are consistent, as it is not possible to guarantee that the exhaled concentrations would be consistent within some limited amount of total time. If operating in this “mode” does the system only repeat step (b) until a time has elapsed? Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The claim cannot be further treated on the merits.
Claim 8 defines steps of “a second operating mode”; there is no antecedent basis for this limitation in the claim, as neither claim 1 nor claim 8 define any “first operating mode”. It appears that claim 8 should depend from claim 7; for the purposes of examination it will be treated as such. As claim 8 depends from claim 7, claim 8 (and claim 9) also cannot be treated on the merits until the issues with claim 7 have been resolved. The Examiner also notes that claim 8 relies upon the missing inputs of data relating to breath duration and average blood recirculation time that were identified in claim 7.
Claim 9 calls for delivery of the first number of breaths to continue until a stable end-tidal exhaled concentration is reached; claim 1 defines that the delivery continues until either a time has elapsed or two measurements are consistent. It is not clear if this is a third criterion which could be used in step (c), where only one needs to be met (which would not be permissible as it would negate the limitations as defined in claim 1), or if this is somehow in addition to those criteria?

Claim 10 calls for a first part of the gas composition sensor to allow “light to be shone across the airway of the patient”. It is entirely unclear how this could take place, as the patient’s airway is inside their body. 
Claim 10 also calls for the second part of the gas composition sensor to be “disjoint from the airway of the patient”. Initially, it is noted that this is grammatically incorrect and should recite “disjointed”. However, even if grammatically correct it is entirely unclear how the component could be “lacking in coherence or orderly sequence”, “out of joint”, “separated at the joint”, “confusing because the different parts seem not to be connected”, or any other standard definition of the term “disjointed”. 
Claim 12 refers to “the infra-red source and the infra-red detector”; there is no antecedent basis for these limitations in the claim. It appears this claim should depend from claim 11, not claim 1; for the purposes of examination it will be treated as such but correction is required.
Claim 14 refers to “controlling the delivery of the number of breaths”; there is no antecedent basis for this limitation in the claim. Further, it is entirely unclear what limitation from claim 13 this might be intended to correspond to, as claim 13 in (a) merely recites that “a first number of breaths” are delivered, though that number is never actually counted. Step (c) indicates that the delivery continues until at least one condition is met, but the only two options are that a time duration has elapsed or exhaled concentrations are equal, but claim 14 appears to set forth a contradictory condition, that the breaths should be delivered with the intent of the concentration being held constant for some unspecified period of time even though claim 13 indicates that upon the concentration being constant the method should proceed to step (d). In addition to the lack of antecedent basis, it is not immediately clear how one could incorporate the conditions of claim 14 without contradicting the conditions already set forth in claim 13. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The claim cannot be further treated on the merits.
Claim 15 also refers to “controlling the delivery of the number of breaths”; again, there is no antecedent basis for this limitation in this claim either, and it is equally unclear what limitation from claim 13 this might be intended to correspond to, as claim 13 in (a) merely recites that “a first number of breaths” are delivered, though that number is never actually counted. Still further, it is not clear how the number of breaths being delivered relates to a gas concentration in each breath. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The claim cannot be further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining end-tidal gas concentrations from measurements of exhaled breath components, and, based on the measurements, ceasing delivery of an inert gas, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited delivery of breathing gas(ses) does not include any improvement to technology, does not effect any particular treatment (especially as the only gas delivery which changes is that of an inert gas), is not applied with any particular machine beyond a non-specific control unit, does not effect any sort of transformation, and does not apply the abstract idea in any meaningful way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, beyond the non-specific control unit (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions) the only other elements are routine ventilatory elements (sources of gas, gas mixer, gas concentration sensor) which are used for the insignificant extrasolution activity of data gathering during ventilation (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional). As such, considered individually and as a whole, the claim elements do not add up to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claim 2 is directed to an additional abstract idea of estimating a fraction of blood flow based on obtained data, which also falls into the grouping of mental processes; claims 3-12 are directed to data gathering, and thus also not significantly more.
Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining end-tidal gas concentrations from measurements of exhaled breath components, and, based on the measurements, ceasing delivery of an inert gas, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited delivery of breathing gas(ses) does not include any improvement to technology, does not effect any particular treatment (especially as the only gas delivery which changes is that of an inert gas), is not applied with any particular machine, does not effect any sort of transformation, and does not apply the abstract idea in any meaningful way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any elements used for execution of the abstract idea, rendering it entirely a mental process. As such, considered individually and as a whole, the claim elements do not add up to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claims 14 and 15 are directed to mental aspects of the delivery of the gas for the apparent purpose of data gathering, and claim 16 is directed to an additional abstract idea of estimating a fraction of blood flow based on obtained data, which also falls into the grouping of mental processes. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (US 2009/0320844).
Regarding claim 1, Nielsen discloses a system for monitoring a blood flow that does not interact with ventilated lungs of a patient, comprising: a first source of a respiratory gas and a second source containing a blood-soluble metabolically inert gas (paragraph [0049]); a gas mixer connected to the first and second sources and adapted to deliver a blend of the respiratory gas and of the blood-soluble metabolically inert gas to an airway of the patient paragraph [0003]); a gas composition sensor adapted to measure a concentration of the blood-soluble metabolically inert gas present in inhaled and exhaled breaths in the airway of the patient (paragraph [0017]); and a control unit operatively connected to the gas mixer and to the gas composition sensor, the control unit being adapted to:
a) cause the gas mixer to deliver a first number of breaths to the patient, the breaths of the first number of breaths containing the respiratory gas and an amount of the blood-soluble metabolically inert gas (paragraphs [0043], [0045]); 
b) determine, based on measurements from the gas composition sensor, an end- tidal concentration value of the blood-soluble metabolically inert gas in exhaled breaths of the patient during the delivery of the first number of breaths to the patient (figure 5; paragraph [0053]); 
c) repeat b) until at least one of the following occurs: i) a predetermined time duration after a) elapses, or ii) at least two successive end-tidal concentration values of the blood-soluble metabolically inert gas in exhaled breaths of the patient are substantially equal (paragraphs [0043], [0045]; period 501); 
d) after c), cause the gas mixer to deliver a second number of breaths to the patient, the breaths of the second number of breaths containing none of the blood- soluble metabolically inert gas (period 502; paragraph [0045]); and 
e) determine, based on measurements from the gas composition sensor, an end- tidal concentration value of the blood-soluble metabolically inert gas in exhaled breaths of the patient during the delivery of the second number of breaths to the patient (figure 5; paragraph [0053]).  
The Examiner notes that, when reading the preamble in the context of the entire claim, the recitation “for monitoring a blood flow that does not interact with ventilated lungs of a patient” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 3, Nielsen further discloses an airway circuit adapted for being connected to the airway of the patient (figure 1).  
Regarding claim 6, Nielsen further discloses that the blood-soluble metabolically inert gas is nitrous oxide (paragraph [0049]).  
Regarding claim 10, Nielsen further discloses that the gas composition sensor comprises: a first part including a set of optical elements adapted to allow infra-red light to be shone across the airway of the patient; and a second part comprising an infra-red source and an infra-red detector (paragraph [0024], these components are inherent elements of an infrared gas composition sensor).  
Regarding claim 13, Nielsen discloses a method for monitoring a blood flow that does not interact with ventilated lungs of a patient, comprising: a) delivering a first number of breaths to the patient, the breaths of the first number of breaths containing a respiratory gas and an amount of a blood-soluble metabolically inert gas (paragraphs [0003], [0049]); b) determining an end-tidal concentration value of the blood-soluble metabolically inert gas in exhaled breaths of the patient during the delivery of the first number of breaths to the patient (paragraph [0053]; figure 5); c) repeating b) until at least one of the following occurs: i) a predetermined time duration after a) elapses, or ii) at least two successive end-tidal concentration values of the blood-soluble metabolically inert gas in exhaled breaths of the patient are substantially equal (paragraphs [0043], [0045]; figure 5, period 501); d) after c), delivering a second number of breaths to the patient, the breaths of the second number of breaths containing none of the blood-soluble metabolically inert gas (figure 5, period 502; paragraph [0045]); and e) determining an end-tidal concentration value of the blood-soluble metabolically inert gas in exhaled breaths of the patient during the delivery of the second number of breaths to the patient (paragraph [0053]; figure 5).  
The Examiner notes that, when reading the preamble in the context of the entire claim, the recitation “for monitoring a blood flow that does not interact with ventilated lungs of a patient” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Kimm (US 2015/0034082).
Regarding claim 4, Nielsen further discloses that the delivered gases can be from an open circuit (paragraphs [0103]-[0108]), but does not explicitly disclose using a ventilator to provide the gases. Kimm teaches using a ventilator to provide a mixture of gases for a patient to breathe (paragraphs [0055]-[0062]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Nielsen using a ventilator to supply the delivered gases, as taught by Kimm, in order to allow evaluation of the condition of a patient unable to spontaneously breathe.
Regarding claim 5, Nielsen does not disclose the system comprising a source of oxygen operatively connected to the gas mixer and the control unit being adapted to cause the gas mixer to inject oxygen in any breath delivered to the patient when an oxygen proportion in breaths delivered to the patient as measured by the gas composition sensor is under a predetermined threshold. Kimm teaches a system configured to provide a mixture of gases to a patient for breathing, the mixture including oxygen, the inclusion of which is adjusted based on measurements of an oxygen proportion (paragraph [0096]-[0108]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Nielsen and controlled “injection” of oxygen based on the oxygen proportion in delivered breaths, as taught by Kimm, in order to ensure sufficient oxygen levels. 

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Robbins (US 2011/0302992).
Nielsen does not disclose specifics of the optical gas measurement device, though in order to function the source and detector must be positioned “proximate” the airway; Robbins teaches an infrared gas concentration sensor used to measure concentrations in inhaled or exhaled breath passing through a conduit (figure 1) where the sensor includes a flexible optical conduit (elements 11, 21; paragraph [0048]) and a reflective element positioned within an optical path defined between an infra-red source and an infra-red detector (paragraph [0026]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Nielsen with the gas composition sensor including a flexible optical conduit, as taught by Robbins, in order to deliver and transmit the light, and reflective element positioned within the optical path, as also taught by Robbins, in order to increase signal sensitivity (Robbins, paragraph [0023]). 

Conclusion
No art has been applied against claims 2 and 16; however, as they are rejected under at least 101 and 112 above they are not presently allowable, and the question of prior art will be revisited upon resolution of these other issues. The prior art of record fails to anticipate or make obvious the inventions of claims 2 and 16 as presented, including, inter-alia, estimating a relative fraction of blood flow that does not interact with ventilated lungs of a patient based on variations of end-tidal concentration values of a blood-soluble metabolically inert gas in a first number of exhaled breaths, or in variations in the concentration values during a second number of breaths, or in the first and second number of breaths, where the first number of breaths include breaths containing both a respiratory gas and the blood-soluble metabolically inert gas as delivered by a gas mixer for a predetermined time duration and/or until at least two successive end-tidal concentration values of the inert gas in exhaled breaths are substantially equal, and then gas mixer then delivers the second number of breaths which do not contain any of the blood-soluble metabolically inert gas, in combination with all other limitations in the claims. 
Nielsen delivers such a blood-soluble metabolically inert gas and measures end-tidal concentrations during the same types of time periods, as discussed above, but does not use these results to determine a relative fraction of blood flow which does not interact with the lungs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791